Opinion by
Cole, J.
It was conceded that the fish is identical in all material respects with that passed upon in United States v. Enbun (19 C. C. P. A. 79, T. D. 45224) wherein the merchandise was found to be “dried, unsalted fish, known as bonita, which had been shaved or shredded,” the court concluding that “the language ‘dried fish’ is more specific than the general language fish ‘otherwise prepared or preserved’.” Following the statutory construction applied in the cited ease, the claim of the plaintiff was sustained.